DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 11/5/2021 has been considered and entered into the record.  Claims 40, 42, and 45 have been amended.  Claims 22–37 and 39–45 are pending, while claims 34–37 and 39 remain withdrawn from consideration.  Claims 22–33 and 40–45 are examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22, 24–28, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Conger (US 2009/0071587 A1) in view of Di Paola (US 3,837,982) and Barron (US 4,024,895).
Conger teaches an improved tire cord fabric comprising warp and weft cords, wherein the warp cords may be made from steel and the weft cords may be made from blends of polyester, cotton, rayon, and nylon.  Conger abstract, ¶¶ 12–13.
Conger fails to teach that the steel warp cords have a diameter of at least 0.3 mm.  Conger also fails to teach the use of a weft cord having a sheath-core construction or the elongation at break of the weft cords.  
Di Paola teaches a woven fabric, having a top and bottom, and comprising metal warp cords and weft cords composed of non-metallic material for in reinforcing pneumatic tires.  Di Paola at 1:11–20, Figs. 1, 2.  The metal warp cords may comprise any suitable metal, including steel, wherein the overall diameter of the metal cords may be up to about 0.05 inches (about 1.27 mm).  Id. at 2:15, 22–25.  Individual metal filaments used to make the metal cords have a diameter of more than 0.003 inches to about 0.015 inches.  Id. at 2:17–21.  Accordingly, the metal cords contain as few as three filaments.  The weft cords may comprise polyester or nylon polymers.  Id. at 2:41–58.
One of ordinary skill in the art would have found it obvious to have looked to Di Paola for guidance as to suitable steel warp cord diameters and warp cord numbers in order to successfully practice the tire cord invention of Conger.
Barron teaches a reinforcing fabric comprising a web of composite tire cords with sheath-core weft yarns having a cotton sheath completely surrounding polyester filaments, wherein the weft yarns have high elongation break (Eb).  Barron abstract.  The cotton weft yarns serve to maintain uniform spacing between the cords within the tire and eliminate breakage during the tire formation.  Id. at 1:15–21, 52–59.  The polyester core of the weft yarn must be able to stretch independent of the cotton sheath to an elongation at break of at least 100 percent, while the cotton has low elongation at break (i.e., less than 100 percent).  Id. at 2:53–63.  
It would have been obvious to one of ordinary skill in the art to have used the composite tire cord of Barron, which includes cotton as a sheath material and polyester as its core, as the Conger weft cord, because cotton has low elongation at break and is used to make tire cords, as well as use the cord as a weft yarn to maintain uniform spacing 
Additionally, as shown in Figure 1 of Conger, warp and weft cords are woven in an open manner.  See Conger Fig. 1.  While Conger does not quantify the degree to which the weave is open, or number of cords per inch, it is reasonable to assume that the ordinarily skilled artisan would have discovered the optimum or workable ranges because doing so only involves routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 23, 29, 30, 32, 33, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Conger, Barron, and Di Paola as applied to claim 22 above, and further in view of Cloer (US 5,244,717).  Conger, Barron, and Di Paola fail to teach the number of warp cords per inch or coating both sides of the tire fabric with rubber to form a tire ply.
Cloer teaches a woven tire fabric, wherein the fabric comprises as many as 35 warp cord ends per inch.  Cloer abstract.  Both sides of the tire fabric are coated with layers (body) of rubber to form a tire ply.  Id. at 3:35–39.
It would have been obvious to the ordinarily skilled artisan to have looked to Cloer for guidance as to an appropriate number of warp ends per inch and coat both sides of the fabric with rubber in order to successfully practice the invention of Conger.
With regard to claim 30, Barron teaches that the sheath-core weft yarn is used to prevent breakage of the yarn (cord).  Accordingly, it would have been obvious to minimize breakage of the weft yarns, thereby preventing at least 95% of the weft cords from breaking.  Additionally, it would have been obvious to have had uniformity among the warp cords to result in consistent performance across the tire fabric.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Conger, Barron, and Di Paola, and Cloer as applied to claim 30 above, and further in view of Ueda (US 2014/0116587 A1).  Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Conger, Barron, and Di Paola as applied to claim 22 above, and further in view of Ueda (US 2014/0116587 A1).  Conger, Barron, Di Paola, and Cloer fail to teach a rubber thickness as part of the tire ply steel fabric ply.
Ueda teaches a pneumatic radial tire comprising a belt of steel wires embedded in rubber.  Ueda abstract.  The wired belt is coated with a layer of rubber having a thickness of 0.8 mm.  Id. ¶ 82.
It would have been obvious to the ordinarily skilled artisan to have looked to Ueda for guidance as to the proper rubber layer thickness needed to successfully practice the invention of Conger.


Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive. 
Applicant argues that because both Conger and Di Paola teach the use of a weft cord having a low elongation at break, one of ordinary skill in the art would have no reason to use the higher Eb, sheath-core weft yarn of Barron in either of Conger and Di Paola’s inventions.  Applicant further contends that due to their teaching of a low Eb weft cord, Conger and Di Paola in fact teach away from the high Eb, sheath-core weft yarn of Barron because replacing the weft cord of Conger or Di Paola “would render the prior art invention being modified unsatisfactory 
This argument is unpersuasive.  Initially, the Examiner notes that the rejection above only relies upon the modification of Conger, not Di Paola, by the Barron reference in finding the claimed invention obvious.  Thus, only the argument directed to the modification of Conger will be addressed.  Conger teaches that the weft yarns serve to maintain the structural integrity of a tire fabric during treatment and maintaining the desired spacing between the warp tire cords during building and expansion of the green tire.  Conger ¶ 3.  Conger further teaches that the weft yarns generally have a lower Eb than those of Barron.  See Conger ¶ 13 (emphasis added).  In other words, Conger does not limit the Eb of the weft cord, but instead merely teaches generally suitable elongation at break values for the weft cord.  Barron teaches the use of sheath-core weft yarns comprising a cotton sheath about a polyester core that is particularly useful in the construction of tires.  Barron abstract.  The sheath-core weft yarns maintain the warp cords proper spacing in a tire fabric, while their high elongation “substantially eliminates breakage during shaping of radial ply tires and which results in a more uniform distribution of warp cords in the completed tire.”  Id. at 1:50–59.  Therefore, the sheath-core weft yarns of Barron serve the same function as the weft cords in Conger in maintaining the warp cord spacing and structural integrity, while also eliminating breakage of the fabric in the formation of tires.  Accordingly, the sheath-core weft cord of Barron neither modifies the tire cord fabric of Conger unsatisfactory for its intended use nor changes its principle of operation.  
Applicant next argues that the Examiner has used improper hindsight in relying upon Cloer to teach the claimed warp cord count of at least 30 ends per inch because the prior art reference fails to teach that the warp cord count pertains to steel cords.  This argument is 
See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Thus, one of ordinary skill in the art would have been reasonable in looking to Cloer for guidance as to suitable warp cord counts for use in tire fabrics to modify the steel cords of Conger.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786